Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19        PageID.494    Page 1 of 7




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- NORTHERN DIVISION


HEATHER KIRBY,

        Plaintiff,

 -vs-                                         Case No. 1:19-CV-10467-TLL-PTM
                                              Hon. Thomas L. Ludington
                                              Magistrate Judge: Patricia T. Morris

TRANS UNION, LLC, et al.,

        Defendants.


                      HEATHER KIRBY’S WITNESS LIST

        Pursuant to this Court’s Scheduling Order (Dkt. 37), Plaintiff Heather Kirby

(“Mrs. Kirby”) provides the following lay witness list.

   1.      Heather Kirby (Plaintiff)

   2.      Matthew Kirby (Damage Witness)

   3.      Armina Redburn (Damage Witness)

   4.      Tera Shankel (Damage Witness)

   5.      Melissa Macdonald (Damage Witness)

   6.      Representative and/or Keeper of Records of Cadillac Accounts

           Receivable Management, Inc.
Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19     PageID.495   Page 2 of 7




  7.    John Dracht, Cadillac Accounts Receivable Management, Inc.

  8.    Representative and/or Keeper of Records of CBM Services, Inc.

  9.    Tom Matonican, CBM Services, Inc.

  10.   Theresa Degroat, CBM Services, Inc

  11.   Kelly Michels, CBM Services, Inc.

  12.   Connie Schaeffer, CBM Services, Inc.

  13.   Representative and/or Keeper of Records of Ontario Systems, LLC

  14.   Representative and/or Keeper of Records of Credit Bureau of Mt.

        Pleasant, Inc.

  15.   James ("Jim") Fields, Credit Bureau of Mt. Pleasant, Inc.

  16.   Abigail Polzin, Credit Bureau of Mt. Pleasant, Inc.

  17.   Dan Hornung, Roydan Enterprises, Ltd.

  18.   Representative and/or Keeper of Records or The Law Offices of Mitchell

        D. Bluhm & Associates, LLC

  19.   Chelsea LeBlanc, The Law Offices of Mitchell D. Bluhm & Associates,

        LLC

  20.   Representative and/or Keeper of Records of Capio Partners, LLC

  21.   Sheila Debbert, Capio Partners, LLC
Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19   PageID.496    Page 3 of 7




  22.   Leta Williams, Capio Partners, LLC

  23.   Representative and/or Keeper of Records of CF Medical, LLC

  24.   Representative and/or Keeper of Records of Michigan Emergency

        Physicians, LLP

  25.   Representative and/or Keeper of Records of Trans Union, LLC

  26.   Don Wagner, Trans Union, LLC

  27.   Dave (unknown), Trans Union, LLC

  28.   Radha Kamble, Trans Union, LLC

  29.   Renuka Suthanthirak, Trans Union, LLC

  30.   Kimberly Troxel, Trans Union, LLC

  31.   Mayur Bhoite, Trans Union, LLC

  32.   Manish Gaikwad, Trans Union, LLC

  33.   Judeal Wimbush, Trans Union, LLC

  34.   Lynne Prindes, Trans Union, LLC

  35.   Lisa Olmstead, Trans Union, LLC

  36.   Corinne Wodzinski, Trans Union, LLC

  37.   Aaron Wright, Trans Union, LLC

  38.   Wesley Ridgeway, Trans Union, LLC
Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19       PageID.497    Page 4 of 7




  39.   Chief Compliance Officer charged with compliance with 15 USC §§

        1681e(b) and 1681i, Trans Union, LLC

  40.   Representative and/or Keeper of Records of SYNCB

  41.   Representative and/or Keeper of Records of Academy Mortgage

  42.   Representative and/or Keeper of Credit Plus

  43.   Representative and/or Keeper of Records of Astra Business Services

  44.   Representative and/or Keeper of Records of Transworld Systems

  45.   Representative and/or Keeper of Records of CapitalOne

  46.   Representative and/or Keeper of Records of Hurley Medical Center

  47.   Representative and/or Keeper of Records of LexisNexis Risk Solutions

        FL, Inc.

  48.   Representative and/or Keeper of Records of LexisNexis Risk Solutions,

        Inc.

  49.   Any witness identified on any other witness list filed in this action

  50.   Any other witness identified through discovery

  51.   Rebuttal witness as necessary.
Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19    PageID.498   Page 5 of 7




                                   Respectfully Submitted,


                                   By: s/ Sylvia S. Bolos
                                   Sylvia S. Bolos P78715
                                   Ian B. Lyngklip P47173
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   24500 Northwestern Highway, Ste. 206
                                   Southfield, MI 48075
                                   (248) 208-8864
                                   SylviaB@ConsumerLawyers.com
Dated: October 1, 2019
                                   G. John Cento
                                   Cento Law, LLC
                                   1624 Market Street, Ste. 202
                                   Denver, CO 80202
                                   (317) 908-0678
                                   cento@centolaw.com

                                   Attorneys for Plaintiff
Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19          PageID.499   Page 6 of 7




                         CERTIFICATE OF SERVICE

      I certify that on October 1, 2019, I will electronically file the document

above with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following persons:

Party                                         Manner
Katherine E. Carlton Robinson                 Via CM/ECF System
Schuckit & Associates, P.C.
4545 Northwestern Dr.
Zionsville, IN 46077

Brian Nettleingham                            Via CM/ECF System
Maddin Hauser Roth & Heller, P.C.
28400 Northwestern Hwy., 3rd Floor
Southfield, MI 48034

Gregory R. Neidle
Daniel Ammon                                  Via CM/ECF System
Dobbs & Neidle, P.C.
30150 Telegraph Rd. Suite 410
Bingham Farms, MI 48025

Louis Leonard Galvis                          Via CM/ECF System
Sessions Fishman Nathan
& Israel, LLC
645 Stonington Lane
Fort Collins, CO 80525
Case 1:19-cv-10467-TLL-PTM ECF No. 48 filed 10/01/19     PageID.500   Page 7 of 7




Jeffrey C. Turner                         Via CM/ECF System
David Shaver
Surdyk, Dowd & Turner Co., L.P.A.
8163 Old Yankee Street, Ste. C
Dayton, OH 45458



                                    Respectfully Submitted,


                                    By: s/ Sylvia S. Bolos
                                    Sylvia S. Bolos P78715
                                    Ian B. Lyngklip P47173
                                    LYNGKLIP & ASSOCIATES,
                                    CONSUMER LAW CENTER, PLC
                                    24500 Northwestern Highway, Ste. 206
                                    Southfield, MI 48075
                                    (248) 208-8864
                                    SylviaB@ConsumerLawyers.com
Dated: October 1, 2019
                                    G. John Cento
                                    Cento Law, LLC
                                    1624 Market Street, Ste. 202
                                    Denver, CO 80202
                                    (317) 908-0678
                                    cento@centolaw.com

                                    Attorneys for Plaintiff
